Fallon and Callahan, JJ. (dissenting).
In our view, Supreme Court properly denied defendant’s motion for summary judgment dismissing plaintiffs’ action as time-barred. Defendant contends that plaintiffs knew that Gaylord Whitney (plaintiff) sustained an injury as a result of exposure at his place of employment in August or September of 1989. Plaintiffs contend that those injuries suffered by plaintiff at his workplace in July 1991 were "dramatically different” from the injuries he suffered in 1989.
On similar facts, our Court has held that a determination of constructive discovery is a mixed question of law and fact (see, Glod v Morrill Press Div., 168 AD2d 954, 955-956). Thus, where, as here, "it does not conclusively appear that a plaintiff had knowledge of facts from which the injury could reasonably be inferred, the complaint should not be dismissed on motion and the question should be left to the trier of the fact” (Glod v Morrill Press Div., supra, at 956). (Appeal from Order of Supreme Court, Chautauqua County, Sedita, Jr., J.—Summary Judgment.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.